IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-60665
                           Summary Calendar


MILTON MORRIS,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,
                                           Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                            (97-CV-141-BRS)
                         --------------------

                           October 14, 1999

Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Milton Morris appeals the district court’s

judgment affirming the Commissioner of Social Security’s denial of

disability benefits.    Morris contends that the Administrative Law
Judge (ALJ) did not apply the proper legal standards in evaluating

his claim.     Specifically, Morris asserts that the ALJ erred in

finding that he was not disabled without considering or referring

to lay testimony that corroborated a “retrospective” diagnosis of

post traumatic stress disorder (PTSD).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     There is no medical opinion that Morris’s impairment relates

back to the insured period. Thus, there has been no “retrospective

diagnosis.”   See   Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998)

(defining the term “retrospective diagnosis”). As there is thus no

retrospective diagnosis to corroborate, the ALJ did not err in

declining to consider the lay testimony.      Cf. Likes v. Callahan,

112 F.3d 189 (5th Cir. 1997) (holding that lay testimony was

relevant to corroborate retrospective diagnosis of PTSD).

     Morris also argues that the ALJ failed to consult a medical
advisor, pursuant to Social Security Ruling (SSR) 83-20, from which

to infer the onset date of his disability.      Morris did not raise

this issue before Appeals Council and did not produce any medical

evidence or opinion from which an onset date of disability during

the relevant period could have been inferred.     Thus, SSR 83-20 is

inapplicable, and the ALJ was not required to consult a medical

advisor.    See SSR 83-20.

     Having reviewed the entire record, we find that the decision

is supported by substantial evidence and that the proper legal

standards were used in evaluating the evidence.       See Anthony v.
Sullivan, 954 F.2d 289, 292 (5th Cir. 1992); 42 U.S.C. § 405(g).

AFFIRMED.




                                   2